Citation Nr: 0405200	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional right eye 
disability as caused by VA medical or surgical treatment on 
June 27, 2000. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1945 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for additional right eye disability as caused by VA 
cataract surgery (on June 27, 2000).  The veteran entered 
notice of disagreement with this decision in July 2002; the 
RO issued a statement of the case in June 2003; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in July 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

The veteran filed the claim for compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 in March 2001.  Because the claim was filed on or 
after October 1, 1997, the version of 38 U.S.C.A. § 1151 in 
effect prior to October 1, 1997 (requiring only that 
additional disability be "the result of" VA hospital care, 
medical or surgical treatment, or examination) is not 
applicable.  The version of 38 U.S.C.A. § 1151 that became 
effective October 1, 1997 is the applicable statute in this 
case.  The latter law requires that the claimed additional 
disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a 
"proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event that was not reasonably foreseeable. 

The veteran contends that he has additional right eye pain 
and cloudy vision following a right cataract extraction with 
intraocular lens implant in the right eye by VA on June 27, 
2000.  As the record reflects the veteran's complaints of 
constant right eye pain to touch after the June 2000 cataract 
surgery, and there is no medical opinion of record addressing 
the question of whether there is additional eye disability 
caused by the treatment in question, a remand is needed for a 
VA compensation examination and medical etiology opinion.  
Because preexisting symptomatology may not be considered in 
determining whether additional disability exists, an etiology 
opinion should be based on a thorough and accurate history, 
including a history of symptoms that pre-existed the June 
2000 cataract surgery.  The record indicates that pre-
existing right eye symptoms include burning, itchy, 
irritated, dry, and watery right eye, with restricted pupils, 
retinal lesions, blurry vision, cellophane appearance, 
cataracts, and decreased vision.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an eye examination to 
determine whether he has any additional right 
eye disability following the June 27, 2000 VA 
cataract surgery and intraocular implant, and, 
if so, whether it was actually and proximately 
caused by the June 27, 2000 VA cataract 
surgery and intraocular implant.  The claims 
folder must be sent to the VA medical examiner 
for review of the relevant documents in the 
claims file.  

Following the review of the relevant medical 
evidence in the claims file, the medical 
history, clinical evaluation of the eyes, and 
any tests that are deemed necessary, the VA 
eye examiner is requested to opine whether it 
is at least as likely as not (a 50 percent or 
greater probability) that any right eye 
disability or chronic symptoms that may be 
present, to include pain or blurred vision, 
was caused or aggravated (defined as a 
worsening of underlying condition versus a 
temporary flare-ups of symptoms) by the VA 
cataract and intraocular implant surgery on 
June 27, 2000.  The examiner should note and 
discuss the veteran's history of pre-existing 
symptoms and cataracts in rendering the 
opinion.  

If the VA eye examiner concludes that the veteran 
in fact has additional disability of the right eye 
that was caused or aggravated by VA cataract and 
intraocular implant surgery on June 27, 2000, he or 
she is requested to opine whether it is at least as 
likely as not that the additional right eye 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of VA in furnishing the medical or surgical 
treatment of cataract and intraocular implant 
surgery on June 27, 2000, or was proximately caused 
by an event not reasonably foreseeable.  (The 
examiner should note that "proximate cause" is 
defined as "that which, in a natural continuous 
sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the 
result would not have occurred."  BLACK'S LAW 
DICTIONARY 1225 (6th ed. 1990); see also Robinette 
v. Brown, 8 Vet. App. 69, 78 (1995) (relying on 
BLACK'S LAW DICTIONARY definition of 
"evidence")).	

The examiner is also asked to provide a rationale 
for any opinion expressed.   

2.  The RO should again review the record and 
readjudicate the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional right eye disability as 
caused by VA medical or surgical treatment on June 
27, 2000.  If any benefit sought on appeal remains 
denied, the appellant and his representative should 
be furnished a supplemental statement of the case 
and should be given the opportunity to respond 
thereto.  Thereafter, the case should be returned 
to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


